Citation Nr: 1100613	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the right thumb. 

4.  Entitlement to service connection for degenerative joint 
disease of the right thumb.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for migraine 
headaches. 

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service in from August 1953 to 
May 1956.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claims for service connection for 
degenerative joint disease of the lumbar spine and of the right 
thumb, as well as the previously denied claim for service 
connection for migraine headaches, has been received.  
Accordingly, the Board is granting this portion of the Veteran's 
appeal.  The de novo issues of entitlement to service connection 
for degenerative joint disease of the lumbar spine and right 
thumb, and for migraine headaches, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed June 1985 rating action, the RO denied 
entitlement to service connection for a hand condition.


2.  The additional evidence received since the June 1985 RO 
decision is new and material and raises a reasonable possibility 
of substantiating the claim for service connection for 
degenerative joint disease of the right thumb.

3.  In March 1987, the Board denied entitlement to service 
connection for a back disorder and a headache disorder.  

4.  The additional evidence received since the March 1987 Board 
decision is new and material and raises a reasonable possibility 
of substantiating the claims for service connection for 
degenerative joint disease of the lumbar spine and migraine 
headaches.  

CONCLUSIONS OF LAW

1.  The June 1985 RO decision, which denied the claim for service 
connection for a hand condition, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received sufficient to 
reopen the final RO June 1985 denial of service connection for a 
right hand disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The March 1987 Board decision, which denied the claims for 
service connection for a back disorder and a headache disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2010).  

4.  New and material evidence has been received sufficient to 
reopen the March 1987 Board denial of service connection for 
degenerative joint disease of the lumbar spine and migraine 
headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claims, a letter was 
sent in January 2006 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for the 
prior denial of his claims and of evidence that was needed to 
reopen his claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also notified the Veteran that evidence 
sufficient to reopen the previously denied claims must be "new 
and material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's VA, and private treatment 
records have been obtained and associated with the claims file.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  In this regard, the Board acknowledges that 
the Veteran's service treatment records are not available for 
review.  His service records were requested from the National 
Personnel Records Center (NPRC), and the NPRC responded in June 
1981 that the documents were destroyed in a fire at the NPRC in 
1973 and were, therefore, not available.  

When, as here, a veteran's complete service records are 
unavailable through no fault of his/her own, VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
However, the threshold for allowance of a claim is not lowered, 
and the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated.  Rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim-to include the furnishing of a 
pertinent VA examination-does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  

In any event, as will be discussed in further detail in the 
following decision, the Board is granting the Veteran's 
applications to reopen his previously denied claims for service 
connection for degenerative joint disease of the lumbar spine, 
degenerative joint disease of the right thumb, and migraine 
headaches.  This award represents a complete grant of this 
portion of the Veteran's appeal.  Therefore, and in light of the 
favorable decision to reopen the Veteran's claims herein, the 
Board finds that any deficiency in complying with VA's duties to 
notify and to assist the Veteran is harmless error and that no 
useful purpose would be served by remanding the appeal to the RO 
in this regard.  

Analysis Of New and Material Claims

Historically, the Veteran's service connection claim for a hand 
condition was denied in an unappealed June 1985 rating action.  
His claims for service connection for a back and headache 
disorder were denied in a final March 1987 Board decision.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100, 20.1103 
(2010).  Thereafter, in November 2005, the Veteran filed a claim 
to reopen these previously denied issues.  In May 2006, the RO 
continued to deny the claims.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Although the RO has determined that no new and material evidence 
sufficient to reopen previously denied claims for service 
connection has been received, the Board is required to address 
this particular issue in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new and 
material evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
regard to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 
1369 (2001) (which holds that the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that no new and material evidence has been 
received sufficient to reopen the Veteran's previously denied 
claims for service connection, the Board will proceed, in the 
following decision, to adjudicate these issues on appeal in the 
first instance. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A decision by the Board or RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA issues 
written notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), the 
Board may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the final June 1985 RO decision and March 1987 
Board decision, the evidence of record included the post-service 
VA and private treatment records from 1981 to 1986, a March 1986 
hearing transcript, and lay statements submitted on behalf of the 
Veteran.  As noted above, the Veteran's service treatment records 
were destroyed by fire and were unavailable for review at this 
time.  Based on the available evidence at those times, the 
Veteran's service connection claims were initially denied due to 
lack of a nexus to service.  

Notably, since the time of the prior final RO and Board 
decisions, private medical opinions dated in June 1989 and May 
1990 have been offered which provide a plausible nexus between 
the Veteran's lumbar spine disability and service.  In addition, 
the Veteran has expressly articulated his contention that his 
current disabilities are related to service.  Specifically, he 
has asserted that he injured himself in a 1955 in-service fall at 
which time he broke his back and injured his head and hand.  He 
reported experiencing symptoms, such as pain in the low back, 
hand and frequent headaches, since the time of the in-service 
injury.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he suffered an injury in service, developed pain thereafter, 
and has suffered from this pain since service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  In 
addition, based on the evidence submitted and testimony provided 
in support of his claim, the Board finds the Veteran credible 
with respect to his assertions.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).  

In Shade v. Shinseki, No. 08-3548 (November 2, 2010) the Court 
reaffirmed the notion that a Veteran's testimony should not be 
rejected as being immaterial solely because he or she is a lay 
person, or because contemporaneous medical evidence is not 
available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in 
determining whether evidence raises a reasonable possibility of 
substantiating a claim for purposes of reopening a claim, a 
Veteran's testimony regarding having experienced ongoing symptoms 
since service can be considered relevant as to the issue of 
nexus.  See Shade v. Shinseki, No. 08-3548 (November 2, 2010).  

With these considerations in mind, the Board has reviewed the 
record, with particular attention to the additional evidence 
received since the June 1985 rating action and the March 1987 
Board decision.  After reviewing the record, the Board finds that 
the additional evidence received since those prior, final 
decisions is new and material within the meaning of 38 C.F.R. § 
3.156(a).  

Specifically, the Board finds that the Veteran is competent and 
credible with respect to his assertions as to the continuity of 
relevant symptomatology since service and that these contentions 
relate to an unestablished fact necessary to substantiate the 
claims on appeal.  Further, the private physician's May 1990 
conclusion that the Veteran's back pain is "probably" related 
to his previous L2 fracture (which had purportedly occurred 
during active duty), and another private doctor's June 1989 
acknowledgement of the effect of the purported in-service injury 
on the Veteran's current back problems, also relate to an 
unestablished fact necessary to substantiate the Veteran's low 
back claim.  

Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claims 
for service connection for degenerative joint disease of the 
lumbar spine and right thumb, and migraine headaches.  The claims 
to reopen are granted.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the underlying de novo claims for service 
connection can be addressed.  


ORDER

New and material evidence having been submitted, the claims of 
entitlement to service connection for degenerative joint disease 
of the lumbar spine, degenerative joint disease of the right 
thumb, and migraine headaches are reopened, and to this extent 
only, the appeal is granted.  


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary to adjudicate the remaining issues on 
appeal.   In this regard, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  
 
As mentioned above, the Veteran contends that his current spine, 
thumb, and migraine headache disorders are related to service.  
More specifically, he reported a 1955 injury to his back and 
hand, as well as migraine headaches since discharge.  As no 
service treatments are available for review, the Board must rely 
on the evidence of record including lay statements and post-
service treatment records.

An October 1980 private treatment record shows treatment for 
complaints of ongoing pain in the lumbar spine and right thumb.  
The Veteran reported a history of treatment for arthritis, to 
include injections in the finger joints.  The examiner noted that 
X-ray films showed angulatory deformity at the L2 and L3 with 
large spurs, noted to be due to a previous injury.  The examiner 
diagnosed lumbar radicular syndrome and opined that the Veteran's 
primary problem was his back and that the Veteran would 
eventually be a candidate for an arthroplasty of his right thumb.

A June 1981 private treatment record noted six years of ongoing 
treatment for back pain. 

Additionally, 1981 VA treatment records noted a history of a fall 
four years prior with a long history of tension headaches.  A 
July 1981 X-ray report noted traumatic right scoliosis of the 
lumbar spine with the apex at L2.  The examiner noted a prior 
extensive fracture involving the left half of the vertebral body 
and presumably the left half of the neural arch with secondary 
osteophytic spurring with bridging to L1 and 3, and disc space 
narrowing with sclerosis and spurring between L1 and 2.  A July 
1981 VA orthopedic examination report noted a history of low back 
pain one year prior with a diagnosis of arthritis.  The examiner 
diagnosed degenerative lumbar spine with a fractured L2.  An 
October 1981 private record noted pain in the L1-2 with 
degenerative changes.  The examiner opined that it was not a 
recent condition.  In a December 1982 private record, the Veteran 
was noted to be totally disabled due, in part, to his back pain 
and general osteoarthritis.  

Private treatment records from 1983 to 1985 show notations of a 
previous fracture of the L2 and post-traumatic arthritis of the 
lumbar spine. An October 1984 private treatment record shows 
continued treatment for low back and arthritis in the lumbar 
spine.  A June 1983 private record noted chronic back pain with 
decreased range of motion in the spine.  A June 1989 private 
record noted complaints of chronic back pain with persistent back 
problems for two years.  The examiner noted the Veteran's history 
of an in-service back injury and stated that the in-service back 
injury was aggravated by a 1987 injury.  In a May 1990 
examination report, the examiner noted a history of back problems 
and opined that the Veteran's back pain and problems were related 
to a prior L2 fracture.  

Lay statements submitted by the Veteran's sister indicated that 
the Veteran was injured in service and had migraine headaches 
since service discharge.

Private x-ray reports from 2000 to 2004 show a diagnosis of 
scoliosis of the spine with no fracture or wedging and 
degenerative changes.  An August 2001 private record showed that 
the Veteran underwent a spine injection procedure.

In December 2006, the Veteran was afforded a VA examination.  The 
examiner provided a negative nexus opinion for the Veteran's 
spine and could only speculate with regard to the Veteran's right 
thumb disorder and migraine headaches.  Specifically, the 
examiner opined that the Veteran's current degenerative joint 
disease of the lumbar spine was not likely related to service 
because of his history of working as a heavy equipment operator 
post service which he deemed to be the more likely cause of 
trauma to the back.  He noted no evidence of chronicity over the 
intervening decades.  The examiner stated that he could only 
speculate regarding the Veteran's right thumb disorder due to a 
history of working as a heavy equipment operator with a history 
of hand trauma post service.  Additionally, he stated that he 
could only speculate regarding migraine headaches because of the 
late onset of the Veteran's migraine headaches and multiple head 
and facial scars of unknown etiology.

The Board finds the VA examiner's opinion inadequate for several 
reasons.  When VA undertakes to provide a VA examination or 
obtain a VA opinion it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, with regard to the medical opinion 
pertaining to the Veteran's spine disorder, the examiner based 
his opinion on a lack of evidence of chronicity.  However, the 
examiner did not discuss or consider the Veteran's lay statements 
regarding symptoms of low back pain since the time of a 1955 in-
service injury.  The Board notes that the Veteran is competent to 
attest to conditions of his service, such as pain or injury.  See 
38 U.S.C.A. § 1154(a) (2009).  The Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Further, the examiner 
provided no discussion of the multiple treatment records noting 
an old fracture of the L2 as well as records indicating that an 
in-service back injury was aggravated by a post-service work-
related injury.  With regard to the Veteran's claims of a right 
thumb disorder and migraine headaches, the examiner noted post-
service right hand trauma and late-onset headaches, but failed to 
consider evidence, to include competent lay statements and 
treatment records, of a right hand trauma in service and migraine 
(tension) headaches since service discharge.  Therefore, a 
medical opinion which considers the complete evidence of record, 
including the Veteran's competent contentions, is warranted.  

Accordingly, the Board finds a VA examination necessary in order 
to determine the Veteran's complete disability picture and to 
determine whether the Veteran's current disabilities are related 
to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters.  Thus, the Board concludes that 
further development of the issues remaining on appeal is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	Issue to the Veteran a VCAA notification 
letter pertaining to the issues of 
entitlement to service connection for 
degenerative joint disease of the lumbar 
spine, degenerative joint disease of the 
right thumb, and migraine headaches.  

2.	Accord the Veteran an appropriate VA 
examination to determine the nature and 
etiology of the degenerative joint disease 
of his lumbar spine, degenerative joint 
disease of his right thumb, and his 
migraine headaches.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's post service medical 
records.  The examiner's review of the 
claims folder in conjunction with this 
evaluation should be annotated in the 
examination report.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should comment as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that the degenerative 
joint disease of the Veteran's lumbar 
spine, degenerative joint disease of his 
right thumb, and his migraine headaches 
are causally or etiologically related to 
his active duty.  In answering this 
question, the examiner should consider the 
Veteran's contentions of an in-service 
back and hand injuries and of continued 
low back and right thumb pain, and 
headaches, since the time of discharge.  
Also, the examiner should address the 
effect of the Veteran's post-service 
employment as a heavy equipment operator, 
as well as the 1987 accident in which he 
was hit by a car while walking to his 
house, on his current low back, right 
thumb, and migraine headache problems.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

Complete rationale for all opinions 
expressed should be provided.  Also, a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.	Then, adjudicate the issues of entitlement 
to service connection for degenerative 
joint disease of the lumbar spine, 
degenerative joint disease of the right 
thumb, and migraine headaches.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


